Citation Nr: 1612282	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for bilateral retinitis pigmentosa before October 9, 2015, and to a rating in excess of 80 percent thereafter.

2.  Entitlement to a rating in excess of 30 percent for asthma from April 7, 2011.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the VA RO that implemented the Board's September 2012 decision granting service connection for bilateral retinitis pigmentosa and a respiratory disorder.  The September 2012 rating decision assigned an initial 60 percent evaluation for bilateral retinitis pigmentosa, a 10 percent evaluation for asthma before April 7, 2011, and a 30 percent evaluation for asthma from April 7, 2011.  In January 2013, the Veteran indicated that he disagreed with the 60 percent rating for his bilateral retinitis pigmentosa, and he disagreed only with the 30 percent rating that had been assigned for his asthma since April 7, 2011.

In February 2014, the Board denied the Veteran's claims of entitlement to greater ratings.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in April 2015, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's February 2014 decision to the extent that it denied ratings in excess of those listed above.  

This case was most recently before the Board in September 2015, when, pursuant to the Joint Motion, it remanded the Veteran's claims in order to provide him with the opportunity to participate in additional examinations of his claimed conditions.  The Veteran received examinations addressing his eye and respiratory conditions in October 2015.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



FINDINGS OF FACT

1.  Before March 2010, the Veteran's bilateral retinitis pigmentosa resulted, at worst, in the contraction of the visual field of the left eye to 5 degrees and the contraction of the visual field of the right eye to 10 degrees.

2.  From March 2010, the Veteran's bilateral retinitis pigmentosa resulted in the contraction of the visual field bilaterally to 5 degrees. 

3.  From April 7, 2011, the Veteran's Forced Expiratory Volume in one second (FEV-1) and his FEV-1/Forced Vital Capacity (FVC) are not worse than 56 percent of the predicted value; the Veteran's respiratory disability does not require monthly visits to a physician for required care of exacerbations, at least intermittent courses of systemic corticosteroids or immunosuppressive medications, nor does it result in more than one attack per week with episodes of respiratory failure.


CONCLUSIONS OF LAW

1.  Before March 2010, the criteria for a rating of 70 percent, but no greater, for bilateral retinitis pigmentosa have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6006 (2008).

2.  From March 2010, the criteria for a rating of 100 percent for bilateral retinitis pigmentosa have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6006 (2008).

3.  The criteria for a rating in excess of 30 percent for asthma since April 7, 2011, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran has received all appropriate notice.  Neither the Veteran nor his representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, private treatment records, and records from the Social Security Administration, have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran underwent examinations addressing his eye disability in August 2007, May 2011, and October 2015, and examinations addressing his asthma in May 2011 and October 2015.  The evidence indicates that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examination reports are therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not requested the opportunity to testify at a hearing before the Board.  All due process concerns have been satisfied; accordingly, the Board will proceed to a decision. 38 C.F.R § 3.103 (2015).

Increased Rating for Bilateral Retinitis Pigmentosa

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

During the pendency of the appeal, the regulations for rating eye disabilities were amended for claims received on or after December 10, 2008.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  The amended rating criteria, if favorable to the claim, can be applied to periods from and after the effective date of the regulatory change.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (April 10, 2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (November 19, 2003).  In this case, the Veteran filed the claim for service connection that forms the basis of this appeal in February 2007.  In November 2015, however, the RO readjudicated the appeal under the new criteria.  Therefore, the Board will adjudicate the appeal under both the old and revised criteria so as to avoid any prejudice to the Veteran, with the caveat that the revised criteria may only be applied to the period of time after December 10, 2008.  Kuzma, supra.

The Veteran was in receipt of a 60 percent rating for his eye disability under the "old" Diagnostic Code 6080-6066, applicable to impairment of visual field with loss of visual acuity, until October 9, 2015.  On and after October 9, 2015, the Veteran's eye disability has been rated as 80 percent disabling under the "new" Diagnostic Code 6006-6065, applicable to retinopathy with loss of visual acuity.  The Board will analyze whether the Veteran is entitled to greater ratings than those currently assigned.

Under the old criteria, retinitis was to be rated from 10 percent to 100 percent disabling based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during the continuance of active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6006 (2008).

Under these criteria, ratings in excess of 60 percent are available based on impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctible to 20/200; (2) when vision in one eye is correctible to 10/200 and vision in the other eye is correctible to 20/200, 15/200, or 10/200; (3) when vision in one eye is correctible to 5/200 and vision in the other eye is correctible to 20/200, 15/200, 10/200, or 5/200; (4) with blindness, having only light perception in one eye, or the anatomical loss of one eye, and vision in the other eye is correctible to 20/200, 15/200, 10/200, or 5/200, or (5) with blindness or the anatomical loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-64, 6067-68, 6071-6072, 6075 (2008).  Additionally, the old criteria provide that loss of vision could also be rated based on impairment of the field of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  

Turning to the facts in this case, as noted above, the Veteran filed his underlying claim of entitlement to service connection in February 2007.  The Veteran underwent a VA eye examination in August 2007.  At that time, the Veteran complained that he had "basically tunnel vision" in his left eye, and the right eye had been gradually moving to that level as well.  The Veteran's best distance acuity with correction was 20/40 in both eyes.  Visual field testing does not appear to have been performed at this time, but the examiner indicated that previous notes reported that the Veteran had a central visual field of fewer than 20 degrees bilaterally.  The examiner noted that clinical examination showed severe constriction of the visual field.  

The Board notes that while the August 2007 examiner broadly indicated that the Veteran's central visual field was fewer than 20 degrees, the examiner did not provide detailed results of field of vision testing, including the degree to which the Veteran's visual field was actually restricted.  Given that the Veteran's retinitis pigmentosa is a progressive disease, previous medical records provide additional context as to the Veteran's likely minimum level of visual field impairment as of the time he filed his claim.  For example, in February 2002, a private ophthalmologist indicated that the Veteran had "marked constriction of the peripheral visual fields to within five millimeters of fixation with the eye, one isopter in the left eye and approximately ten degrees with that isopter in the right eye."  The clinician noted that the Veteran had small central islands of vision.  In September 2003, a private physician indicated that in February 2002, the Veteran had a marked bilateral concentric contraction  of the visual fields from 5 degrees to 10 degrees.

In June 2008, the Veteran's best distance acuity with correction was 20/40 in both eyes.  The Veteran was noted to have a severe constriction of the visual field that had been reliably tested to 10 degrees.  In a June 2008 Certificate of Blindness, the Veteran was noted to have a visual field of fewer than 20 degrees in each eye.  In February 2010, it was noted that the Veteran's best distance acuity with correction was 20/25 in both eyes.  It was noted that the Veteran had a "small island" of vision centrally.  

In a March 2011 treatment record, a clinician noted that a March 2010 record stated that the Veteran had a visual field of 5 degrees or less bilaterally.  The Veteran underwent an additional VA eye examination in May 2011.  At that time, the Veteran complained of glare, tunnel vision, impaired night vision, photophobia, and floaters.  The Veteran's best distance acuity with correction was 20/30.  The Veteran did not have homonymous hemianopsia, but he had a visual field defect, specifically a bilateral scotoma that resulted in a severe constriction of the peripheral field with only a central island of vision remaining.  

The Veteran underwent an additional VA examination in October 2015, at which time the examiner diagnosed the Veteran with retinitis pigmentosa.  The Veteran indicated that since May 2011, his night vision and peripheral vision had worsened, but his central visual acuity had remained the same.  The Veteran's best distance acuity with correction was 20/70 bilaterally.  It was noted that the Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The Veteran was noted to have a loss of visual field resulting in tunnel vision, but the Veteran did not have a scotoma.  The examiner found that the Veteran had 10 degrees to 15 degrees of visual field in the right eye and 10 degrees of visual field in the left eye.  

More specifically, a Goldmann Perimeter Chart associated with this examination suggests that the Veteran's visual field for his left eye was limited to 5 degrees temporally, 5 degrees down temporally, approximately 11 degrees down, 5 degrees down nasally, 5 degrees nasally, 0 degrees up nasally, 0 degrees up, and 0 degrees up temporally.  This represents an average contraction to 3.875 degrees.  The Veteran's visual field for his right eye was limited to approximately 7 degrees temporally, 10 degrees down temporally, approximately 11 degrees down, approximately 8 degrees down nasally, approximately 8 degrees nasally, 0 degrees up nasally, 0 degrees up, and 0 degrees up temporally.  This represents an average contraction to 5.5 degrees.

Turning to an analysis of these facts, the Veteran's central visual acuity cannot form the basis of a rating in excess of the 60 percent and 80 percent ratings that have been assigned.  At worst, the Veteran's best corrected distance acuity was 20/70, which does not support a rating greater than the currently-staged 60 percent and 80 percent ratings.  

With that said, impairment of visual acuity is not the primary impairment resulting from the Veteran's bilateral retinitis pigmentosa.  Instead, the Veteran's visual field constriction has resulted in the most significant impairment throughout the period on appeal.  With that said, the Board acknowledges that before October 2015, the record generally lacks detailed measurements of the severity of the Veteran's visual field impairment.  The evidence, however, indicates that the Veteran had a severe impairment of the visual field during this time.  

Specifically, a February 2002 record suggests that the Veteran had left eye visual field contraction to 5 degrees and right eye contraction to 10 degrees.  A September 2003 notation is consistent with these findings.  In June 2008, the Veteran had a bilateral constriction of the visual field to 10 degrees.  In March 2011, a clinician referenced a March 2010 finding that the Veteran had a visual field of 5 degrees or less bilaterally.  In October 2015, the Veteran had an average contraction of the visual field to approximately 3.875 degrees on the left and 5.5 on the right.  The Board otherwise observes that clinicians have, qualitatively, described the Veteran's degree of visual field limitation as "marked" (February 2002 and September 2003), and "severe" (August 2007, June 2008, and March 2011).  

Thus, affording the Veteran with the benefit of the doubt and acknowledging that retinitis pigmentosa is a progressive disability and is thus unlikely to show periods of improvement, the Board finds that the record supports a finding that the Veteran had a concentric contraction of the visual field of the left eye to approximately 5 degrees throughout the period on appeal.  While a clinician noted a contraction to 10 percent in June 2008, the Board finds that the weight of the evidence otherwise supports a finding that the Veteran's vision in his left eye was limited to five degrees.  Concentric contraction of the visual field of one eye to 5 degrees warrants either a 30 percent evaluation, or it may be rated on a parity with visual acuity impaired to 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  

The record similarly supports a finding that the Veteran had a concentric contraction of the visual field of the right eye to approximately 10 degrees until March 2010.  Concentric contraction of the visual field of one eye to 10 degrees warrants either a 20 percent evaluation, or it may be rated on a parity with visual acuity impaired to 20/200.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  

Applying Table V-Ratings for Central Visual Acuity Impairment to these figures, 5/200 in the left eye and 20/200 in the right eye, results in a 70 percent disability rating under Diagnostic Code 6072.  38 C.F.R. §4.84a, Table V-Ratings for Central Visual Acuity Impairment (2008).  Thus, the Board finds that a 70 percent disability rating applies to the Veteran's bilateral eye disability before March 2010.  The Board notes that a 70 percent rating applies even with the combination of an additional 10 percent, given the Veteran's bilateral retinitis pigmentosa remained an active continuing pathology during this time.  See 38 C.F.R. §§ 4.25, 4.84a, Diagnostic Code 6006 (2008).    

From March 2010, the Board finds that the Veteran showed bilateral contraction of the visual field to 5 degrees, which warrants a 100 percent evaluation under Diagnostic Code 6080, applicable to impairment of field vision.  38 C.F.R. 4.84a § 6080 (2008).  Though the Veteran showed a contraction to 5.5 degrees in his right eye at the time of his October 2015 examination, the Board will round this figure down to 5 degrees because it is partially estimated (given that the line representing the measured field of vision was often spaced between the bands delineated in the Goldmann Perimeter Chart, rendering precise measurement impossible), is only a half-degree away from 5 degrees, and because the examiner did not draw a significant contrast between the severity of the visual field impairment of either one of the Veteran's eyes.  Thus, the Board finds that a 100 percent disability rating applies to the Veteran's bilateral eye disability after March 2010.  

The Board has also considered whether the application of the revised regulations pertaining to the Veteran's bilateral retinitis pigmentosa results in a rating greater than 70 percent at any time from December 10, 2008 (the date of the implementation of the revised rating criteria) until March 2010 (at which time, as noted above, the Veteran's disability warrants a 100 percent rating, rendering further analysis moot).  As with the old criteria, the Veteran's central visual acuity during this time, which had been last measured as 20/40 bilaterally in June 2008, cannot form the basis of a rating in excess of 70 percent under the new criteria.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2015).  Similarly, evaluating the Veteran's impairment of visual field under the new criteria does not result in a rating greater than 70 percent.  38 C.F.R. §4.79, Diagnostic Code 6080 (2015).

In making this determination, the Board has considered whether a rating greater than 70 percent is available at any time based on pain, rest-requirements, or episodic incapacity.  The Board cannot find that the facts set forth above establish entitlement to a rating in excess of 70 percent before March 2010 based on these factors.  

In sum, the Board finds that the Veteran is entitled to a 70 percent rating for bilateral retinitis pigmentosa before March 2010, and to a 100 percent rating for bilateral retinitis pigmentosa from March 2010 to the present.  

Increased Rating for Asthma

The Veteran's asthma is currently evaluated as 30 percent disabling from April 7, 2011, under 38 C.F.R. § 4.97, Diagnostic Code 6602, which evaluates impairment from bronchial asthma. 

Under the Diagnostic Code applicable to asthma, a 30 percent rating is warranted with a FEV-1 of 56 to 70 percent predicted, or; a FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).  A 60 percent rating requires a FEV-1 of 40 to 55 percent predicted, or; a FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating requires a FEV-1 less than 40 percent predicted, or; a FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.

The post-bronchodilator findings for these pulmonary function tests (PFTs) are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2015).

Turning to the facts in this case, a medication print-out shows that beginning April 7, 2011, the Veteran was prescribed the use of daily inhalational therapy.  

The Veteran underwent a VA examination in May 2011.  At that time, the Veteran complained of dyspnea on exertion, and he stated that his breathing was generally poor.  The Veteran reported using an albuterol/ipratropium bromide inhaler three times daily.  The Veteran had not experienced any periods of incapacitation in the last three months.  Upon physical examination, the Veteran's lungs were clear with good air movement, but there were scattered expiratory wheezes throughout the lungs.  There was no peripheral cyanosis, and the Veteran did not cough during the examination.  PFT results showed the following pre-bronchodilator values, with each value measuring the percentage of predicted results: FVC 79 percent; FEV-1 66 percent, and FEV1/FVC 83 percent.  Post-bronchodilator testing was not performed.  A note indicated, without further explanation, that spirometry testing was not acceptable pursuant to the criteria set forth by the American Thoracic Society.

In June 2011, the Veteran complained of worsening asthma as a result of mold in his home.  The Veteran had no intubations or recent steroid treatments.  The Veteran denied experiencing wheezing.  It was noted that the Veteran was moving good air and had no wheezes, rhonchi, or rales.  In May 2015, it was noted that the Veteran's lungs were clear to auscultation bilaterally without wheezes, rhonchi, or rales.  

The Veteran underwent a VA examination in October 2015, at which time the examiner diagnosed the Veteran with asthma and chronic obstructive pulmonary disease (COPD).  While the examiner associated the Veteran's COPD with his smoking, rather than his asthma, the examiner indicated that it was impossible to fully distinguish between the symptoms of these two conditions.  Nevertheless, the Veteran's respiratory conditions did not require the use of oral or parenteral corticosteroid medications.  Instead, the Veteran treated his respiratory conditions with daily inhalational bronchodilator therapy and anti-inflammatory medication.  The Veteran's disability did not require the use of bronchodilators, antibiotics, or outpatient oxygen therapy.  On average, the Veteran reported that during the past year, he had experienced two asthma attacks per week with episodes of respiratory failure.  The Veteran had not, however, visited a physician for required care of exacerbations.

October 2015 PFT results showed the following pre-bronchodilator values, with each value measuring the percentage of predicted results: FVC 77.2 percent; FEV-1 64.8 percent; FEV1/FVC 83.8 percent, and; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) 61.8 percent.  October 2015 PFT results showed the following post-bronchodilator results, with each value measuring the percentage of predicted results: FVC 83.1 percent; FEV-1 68.7 percent, and; FEV1/FVC 82.5 percent.  The examiner indicated that the DLCO most accurately measured the Veteran's level of disability.  

Turning to an analysis of this evidence, the results of the Veteran's PFTs do not warrant a rating in excess of 30 percent at any time.  The only valid PFT results from are from October 2015, at which time the Veteran showed a post-bronchodilator FVC of 83.1 percent, and a pre-bronchodilator FEV1/FVC of 83.8 percent (which, the Board notes, was better than the post-bronchodilator result of 82.5 percent).  Ratings in excess of 30 percent based on PFT results require a FEV-1 or FEV1/FVC of 55 percent or fewer.  A disability rating greater than 30 percent is thus unavailable to the Veteran based on his PFT of record.  

A disability rating in excess of 30 percent is also warranted with at least monthly visits to a physician for required care of exacerbations, at least intermittent courses of oral or parenteral corticosteroids, or more than one attack per week with episodes of respiratory failure.  The Board cannot find that the weight of the evidence supports a finding that the Veteran has experienced any of these symptoms.  The record shows that the Veteran has only sought clinical treatment for his asthma on a handful of occasions since April 2011; the record never shows a monthly frequency of visits.  The record also fails to show the use of oral or parenteral corticosteroid medications.

With that said, the Board acknowledges that in October 2015, the Veteran reported experiencing at least two episodes of asthma per week with episodes of respiratory failure.  

The Veteran is competent to report symptoms such difficulty breathing as such a symptom is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

To the extent the Veteran is considered competent to describe respiratory failure, the Board finds the Veteran's self-report to lack credibility given the totality of the evidence of record.  The Board finds that it would be highly likely that the medical record would contain objective evidence of frequent respiratory failure.  The record contains no such evidence; in fact, the Veteran's medical records generally show that the Veteran was "moving good air" (June 2011), and that his lungs were clear to auscultation (May 2015).  In October 2015, the Veteran otherwise denied visiting a physician for required care of exacerbations.  In the context of the totality of the evidence of record, the Board cannot find that the single notation that the Veteran experienced frequent respiratory failure supports a 100 percent rating.  Instead, the Board finds that the evidence of record is against a rating in excess of 30 percent for asthma.  

The Board acknowledges that the October 2015 examiner noted that the Veteran's DLCO result most accurately measured the Veteran's level of disability.  The rating criteria applicable to bronchial asthma do not consider the DLCO PFT result.  Even if, however, the Board were to consider the applicability of a rating under the respiratory Diagnostic Codes that consider the DLCO, the Veteran's DLCO reading of 61.8 percent is not consistent with a disability rating in excess of 30 percent under any of the Diagnostic Codes in 38 C.F.R. § 4.97, namely Diagnostic Codes 6600, 6603, 6604 (2015).

In sum, the Board finds that a disability rating in excess of 30 percent for the Veteran's respiratory disability is unavailable at any time.  

Extraschedular Considerations

To the extent that the Veteran has not been in receipt of a total schedular evaluation throughout the period on appeal, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2015); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria reasonably contemplate the Veteran's eye and asthmatic symptomatology and are therefore adequate for rating purposes.  During this time, the Veteran did not have any symptoms from his eye disability or asthma that were unusual or different from those contemplated by the schedular rating criteria.  With respect to the Veteran's bilateral retinitis pigmentosa, the Veteran primarily experienced a diminished field of vision.  With respect to the Veteran's asthma, the Veteran primarily experienced symptoms of difficulty breathing and the need to take medication in treatment of his disability.  These symptoms are specifically contemplated within the schedular rating analysis.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.

The Veteran was in receipt of a total disability rating based on individual unemployability (TDIU) until October 9, 2015, at which time the Veteran received a combined 100 percent schedular evaluation.  Additionally, since February 2007, the Veteran has been in receipt of special monthly compensation (SMC) based on one disability rated 100 percent and an additional service-connected disability independently rated 60 percent.  This award of SMC renders the issue of TDIU since October 9, 2015, moot.  


ORDER

Before March 2010, a rating of 70 percent, but no greater, for the Veteran's bilateral retinitis pigmentosa is granted, subject to the laws and regulations governing the award of monetary benefits.

After March 2010, a 100 percent rating for the Veteran's bilateral retinitis pigmentosa is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 30 percent for asthma from April 7, 2011, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


